 Case: 1:15-cr-00399 Document #: 519 Filed: 03/26/19 Page 1 of 1 PageID #:6784

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:15−cr−00399
                                                           Honorable Manish S. Shah
, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 26, 2019:


        MINUTE entry before the Honorable Manish S. Shah: Motion hearing held on
3/26/2019. For reasons stated on the record, Defendant Wojtas' Emergency motion to
extend surrender date [516] is granted in part and denied in part. Defendant Wotjas to
surrender by 4/2/2019. No further extensions allowed. The Government's oral motion for
Defendant Wotjas to sign a release for access to his medical records is denied. Mailed
notice (sxw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
